estate of victoria e dieringer deceased eugene dieringer executor petitioner v commissioner of internal revenue respondent docket no filed date decedent d and some family members owned dpi a closely held real_property management_corporation d was a majority shareholder in dpi owning out of voting shares and big_number out of big_number nonvoting shares during her life d established trust t and foundation f her son g was sole trustee of t and f d’s will left her entire estate to t pursuant to the terms of the trust agreement dollar_figure went to various charitable organizations and d’s children united_states tax_court reports received minor amounts of her personal effects the remainder of her estate consisting primarily of dpi stock would be distributed to the acting trustee of f to be adminis- tered in accordance with the terms of the trust agreement an appraisal for purposes of determining the date-of-death fair_market_value fmv of d’s property valued d’s dpi nonvoting and voting shares at dollar_figure the appraisal valued the voting_stock at dollar_figure per share with no applicable discount the nonvoting_stock was valued at dollar_figure per share including a discount to reflect the lack of voting power at share- holder meetings numerous events occurred after d’s death but before d’s bequeathed property was transferred to f seven months after d’s death dpi elected s_corporation status dpi also agreed to redeem all of d’s bequeathed shares from t dpi and t amended and modified the redemp- tion agreement with dpi agreeing to redeem all of the voting shares but only big_number of the nonvoting shares in exchange for the redemption t received a short-term promis- sory note for dollar_figure and a long-term promissory note for dollar_figure as amended at the same time as the redemption pursuant to subscription agreements three of d’s sons including g purchased additional shares in dpi f later reported that it had received three noncash contributions con- sisting of the short-term and long-term promissory notes as amended plus nonvoting dpi shares an appraisal of d’s dpi stock for purposes of the redemption and subscription agree- ments determined that d’s dpi voting shares had an fmv of dollar_figure per share and the nonvoting shares of dollar_figure per share the appraisal of the voting_stock included discounts of for lack of control and for lack of marketability the appraisal of the nonvoting_stock included the lack of control and marketability discounts plus an additional discount for the lack of voting power at stockholder meetings the par- ties dispute the amount of the charitable_contribution the estate e argues that the charitable_contribution should not depend upon or be measured by the value received by f respondent r argues that the amount of the charitable con- tribution should be determined by postdeath events because r found that the value of e’s charitable_contribution was lower than reported on its form_706 united_states estate and generation-skipping_transfer_tax return r deter- mined that additional estate_tax is due r also determined that e is liable for an accuracy-related_penalty under sec_6662 for an underpayment attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 held e’s charitable_contribution is less than the date-of-death fair_market_value of the bequeathed prop- erty because numerous events occurred after d’s death that changed the nature and reduced the value of the property estate of dieringer v commissioner that was actually transferred to f held further r properly allocated the proportionate share of additional estate_tax due to each of the specific bequests and reduced the charitable_contribution_deduction attributable to those bequests respec- tively held further e is liable for an accuracy-related pen- alty under sec_6662 for an underpayment attrib- utable to negligence marc kellogg sellers for petitioner randall g durfee janis b geier and jeffrey d rice for respondent kerrigan judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of victoria e dieringer estate and an accuracy-related_penalty under sec_6662 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the issues for consideration are whether the estate is enti- tled to a charitable_contribution_deduction equal to the date- of-death fair_market_value of stock bequeathed to the bob and evelyn dieringer family_foundation foundation and whether the estate is liable for a sec_6662 accuracy- related penalty due to negligence or a disregard of rules or regulations findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference vic- toria e dieringer decedent lived in oregon at the time of her death she died unexpectedly on date her son eugene dieringer eugene was appointed executor of the estate eugene resided in oregon at the time the petition was filed in conjunction with respondent’s adjustment to the charitable contribu- tion deduction there is a computational adjustment to reflect the net_gifts to other charities united_states tax_court reports family and business background decedent married robert e dieringer and they had children including eugene patrick dieringer patrick and timothy dieringer timothy decedent and her husband owned a grocery retail store decedent and some family members also owned dieringer properties inc dpi a closely held real_property manage- ment corporation that manages a combination of commercial and residential properties in portland oregon dpi also owns and manages a wendy’s restaurant property in texas dpi primarily earns rental income with ancillary income generated from loans provided to developers or builders decedent was chairman of the board_of directors board vice president and a shareholder of dpi she actively partici- pated in board and officers meetings eugene is president a director and a shareholder of dpi he became president shortly after his father died in patrick is executive vice president secretary and a shareholder of dpi his respon- sibilities include managing and overseeing maintenance of the residential properties timothy is dpi’s office manager his primary responsibilities include managing the accounts_payable and the accounts_receivable patrick and timothy were also directors of dpi at the time of decedent’s death no other siblings were involved in dpi in any capacity thomas keepes was the only additional director before her death decedent was a majority shareholder owning out of voting shares and big_number out of big_number nonvoting shares the only other shareholders were eugene and patrick eugene owned voting shares and eugene and patrick each owned nonvoting shares decedent’s estate plan decedent and her husband planned their estates together with the assistance of an attorney on date decedent and her husband created the victoria evelyn dieringer trust trust and their wills decedent created an irrevocable_life_insurance_trust that distributed proceeds to her children upon her death decedent’s husband also carried a life_insurance_policy separate from the irrevocable_life_insurance_trust eugene received proceeds from this life_insurance_policy upon his father’s death estate of dieringer v commissioner decedent’s will dated date left her entire estate to the trust under the terms of the trust agreement as amended on date dollar_figure went to various charitable organizations and decedent’s children received minor amounts of decedent’s personal effects the dollar_figure was bequeathed as follows charity specific_bequest mt angel abbey holy name sisters st ignatius catholic church gonzaga university st andrews school society of the little flower our lady of guadalupe trappist abbey dollar_figure big_number big_number big_number big_number big_number big_number the trust agreement states the following about taxes all estate inheritance legacy succession or transfer_taxes and interest and penalties thereon imposed or made payable by reason of the trustor’s death whether on account of property in or passing into any trust created by this agreement on trustor’s death shall be paid and apportioned in the manner provided by oregon law eugene was sole trustee of the trust patrick and mr keepes served as advisory trustees none of decedent’s children received monetary proceeds under the terms of decedent’s will or the trust agreement the trust agreement directed that the remainder of decedent’s estate consisting primarily of dpi stock and promissory notes was to pass to the foundation date-of-death appraisal the estate’s law firm requested that lewis olds associ- ates perform an independent appraisal the appraisal addressed to the estate’s attorney explained that i t is our understanding that this appraisal will be used for estate administration purposes the appraisal valued decedent’s dpi voting and nonvoting shares at dollar_figure as of decedent’s date of death eugene provided all documents nec- essary to perform the appraisal and did not withhold or refuse any requests for information at the time of the appraisal dpi was a c_corporation decedent owned and eugene owned united_states tax_court reports of dpi’s voting shares decedent also owned big_number big_number of dpi’s nonvoting shares eugene and pat- rick each owned big_number of dpi’s nonvoting shares the appraisal valued the voting_stock at dollar_figure per share with no applicable discount because they were voting shares and represented a controlling_interest the appraisal valued the nonvoting_stock at dollar_figure per share including a dis- count to reflect the lack of voting power at shareholder meetings the adjusted net asset value of dpi was dollar_figure as of decedent’s date of death the redemption arrangement antemortem events before decedent’s death dpi’s shareholders discussed potentially buying some of decedent’s dpi stock in a board resolution dated date dpi’s board discussed a future purchase of decedent’s stock specifically the resolu- tion stated discussion the corporation’s executives have reviewed and dis- cussed at some length and in collaboration with an attorney and other parties issues around succession planning and perpetuity of the cor- poration for many and varied reasons the executives and directors agree that possible alternate or augmented courses of action should be investigated and analyzed to assure that the best succession plan is in place one action item discussed with victoria e dieringer and to which she is completely agreeable is to purchase some or all of her shares of stock and terminate the deferred_compensation plan resolved further the corporation agrees to periodically purchase from victoria e dieringer some or all of her dieringer’s properties inc corporate stock specifically beginning with those shares inherited by victoria e dieringer from robert e dieringer based on a mutually accepted agreement between the parties in dpi’s report of its annual board meeting dated date the board confirmed that decedent had indicated a desire to potentially move forward with a future purchase of her shares by dpi at the time of decedent’s death on date there was no discussion regarding the number of shares to be redeemed or the share price to be paid decedent did not consent to a redemption of her shares and there was no redemption agreement in place estate of dieringer v commissioner postdeath events effective date dpi elected s_corporation status dpi’s board decided to elect s_corporation status in order to accomplish long-term corporate tax planning the board wanted dpi to avoid the sec_1374 built-in gains tax on corporate assets the board also wanted the foundation as owner of shares in an s_corporation to avoid being subject_to the unrelated_business_income_tax pursuant to sec_512 mr keepes a director for dpi and an advisory trustee for the foundation made the initial suggestion for the s election mr keepes is not a family_member or an employee of dpi the board became aware that pursuant to sec_4942 the foundation would be required to make annual minimum distributions of at least of the value of its assets eugene as trustee of the foundation was concerned that merely owning decedent’s bequeathed dpi shares would not provide the foundation sufficient cashflow necessary to make the req- uisite annual distribution eugene and dpi’s board were also concerned that pursuant to sec_4943 the foundation could be subject_to tax on the value of any excess_business_holdings in dpi held by the foundation after five years after consultations with an outside attorney and discus- sions among the board dpi believed a redemption would allow it to freeze the value of its shares into a promissory note mitigating the risk of a continual decline in the stock’s value in the year’s poor economic climate a redemption also made the foundation a preferred creditor to dpi so that for purposes of cashflow it had a priority position over dpi’s shareholders in consideration of the foregoing dpi deter- mined that decedent’s bequeathed shares should be redeemed redemption transaction on date dpi agreed to redeem all of decedent’s bequeathed shares-425 voting shares and big_number nonvoting shares-from the trust the redemption agreement was between the trust as the shareholder of decedent’s bequeathed stock and dpi stock ownership before the redemption and subscription was as follows united_states tax_court reports shares shareholder voting nonvoting trust eugene patrick -0- big_number the redemption agreement priced the voting shares at dollar_figure per share and the nonvoting shares at dollar_figure per share on the basis of a prior appraisal it was expected that the prices per share would be reconciled according to the fair_market_value of the shares as determined by an independent business valuator effective date on date eugene and patrick on behalf of dpi signed a short-term promissory note for dollar_figure and long-term promissory note for dollar_figure both payable to the trust on date dpi and the trust amended and modi- fied the redemption agreement the modification resulted in dpi’s agreeing to redeem all voting shares but only big_number nonvoting shares dpi reduced the number of shares it agreed to redeem in order to ensure that it could afford the redemption transaction the amended redemption agreement allowed for a reconciliation of share prices as determined by an independent business valuator the redemption appraisal priced the voting_stock at dollar_figure per share and the nonvoting_stock at dollar_figure per share on date the long-term promissory note was amended to dollar_figure reflecting the amendment to the redemption agreement on date eugene petitioned the circuit_court for multnomah county oregon for the retroactive approval of the redemption on date the circuit_court approved the petition eugene sought approval from the oregon court to confirm that the redemption would not be a violation of the self-dealing regulations under sec_4941 see sec_4941 redemption appraisal the estate’s lawyer who also served as dpi’s and the foundation’s lawyer dpi’s lawyer hired lewis olds associates to appraise the dpi stock the appraisal specified that it provided a valuation of a minority equity_interest in estate of dieringer v commissioner dpi as of date the appraiser’s understanding was that the appraisal would be used for estate administra- tion purposes including support for the redemption the appraisal treated dpi as a c_corporation the appraisal dated date valued the dpi voting shares at dollar_figure per share and the nonvoting shares at dollar_figure per share the appraisal of the voting_stock included discounts of for lack of control and for lack of marketability the appraisal of the nonvoting_stock included the lack of control and marketability discounts plus an additional discount for the lack of voting power at stockholder meetings eugene testified that the drop in the value of the dpi shares was the result of a poor business climate eugene described dpi’s experience as not a fun time to go through because the real_estate market values were declining specifi- cally eugene explained that dpi’s commercial tenants were requesting rent relief and that vacancies in dpi’s residential portfolio were increasing because of people moving in with families or friends consolidating the date-of-death valuation did not include the dis- count for lack of control or the discount for lack of marketability although the redemption appraisal did not explain why the discounts were included lewis olds testified that he was instructed to value decedent’s bequeathed shares as a minority interest the appraisal looked at the ownership of dpi’s stock before any subscription agreements the adjusted net asset value of dpi was dollar_figure as of date subscription agreements at the same time as the redemption pursuant to subscrip- tion agreements eugene patrick and timothy purchased additional shares in dpi in order to infuse the corporation with cash to pay off the promissory notes dpi gave the trust as a result of the redemption transaction eugene patrick and timothy did not indicate an interest in purchasing a particular number of shares or a particular price to be paid for the shares initially eugene agreed to purchase big_number shares of dpi’s nonvoting_stock eugene amended and modified the agree- ment effective date agreeing to purchase united_states tax_court reports shares of voting_stock and big_number shares of nonvoting_stock for dollar_figure eugene purchased the additional shares using the funds from the life_insurance_policy that he held on his father similarly patrick initially agreed to purchase shares of the corporation’s voting_stock and shares of nonvoting_stock for dollar_figure subsequently patrick entered into an amendment and modification whereby he purchased the shares for dollar_figure timothy initially agreed to purchase voting shares and nonvoting shares for dollar_figure subse- quently timothy entered into an amendment and modifica- tion whereby he purchased the shares for dollar_figure all three subscription agreements initially priced the voting_stock at dollar_figure per share and the nonvoting_stock at dollar_figure per share the initial prices reflect a prior busi- ness valuation each subscription agreement included a provision that the purchase prices would be reconciled with a price determined by an independent business valuator to be completed with an effective date of date after the updated business valuation the reconciled prices for dpi stock were dollar_figure per share for voting_stock and dollar_figure per share for nonvoting_stock stock ownership after the redemption and the subscription agreements was as follows shareholder voting nonvoting shares trust eugene patrick timothy the foundation -0- big_number big_number the foundation was created on date effec- tive date the foundation obtained tax-exempt status as a private_foundation under sec_501 and sec_509 on january the foundation reported that it had received a noncash contribution of big_number nonvoting dpi shares from the trust on date the trust assigned the amended long-term promissory note and the estate of dieringer v commissioner short-term promissory note that it received from dpi in the redemption transaction to the foundation foundation tax_return on its form_990-pf return of private_foundation or sec- tion a nonexempt_charitable_trust treated as a private_foundation for the taxable_year the foundation reported that it had received a noncash contribution of dpi stock with a fair_market_value dollar_figure a long-term note receivable with a fair_market_value of dollar_figure and a short-term note receivable with a fair_market_value of dollar_figure the return lists date as the date the foundation received all three of these noncash contributions trust tax_return on its form_1041 u s income_tax return for estates and trusts for the taxable_year ending date the trust reported a capital_loss of dollar_figure for the sale of the shares of dpi voting_stock also on its form_1041 for the taxable_year ending date the trust reported a capital_loss of dollar_figure for the sale of the big_number shares of dpi nonvoting_stock estate_tax_return on form_706 united_states estate and generation-skip- ping transfer_tax return filed on date the estate reported no estate_tax liability the estate claimed a chari- table contribution deduction of dollar_figure the amount of the claimed charitable_contribution_deduction included the date-of-death value of decedent’s dpi shares the notice_of_deficiency dated date reduced the allowable charitable_contribution_deduction to reflect the promissory notes and a fraction of the nonvoting shares of dpi stock decedent owned at the time of her death i burden_of_proof opinion generally taxpayers bear the burden of proving that the commissioner’s determinations in the notice_of_deficiency are erroneous rule a 290_us_111 the burden_of_proof may shift to the commissioner united_states tax_court reports if the taxpayers establish that they complied with the requirements of sec_7491 and b to substantiate items to maintain required records and to cooperate fully with the commissioner’s reasonable requests the estate claims that it meets the requirements of sec_7491 to shift the burden_of_proof to respondent regarding the value of decedent’s property bequeathed to the founda- tion the resolution of this issue however does not depend on which party has the burden of the proof we resolve this issue on the preponderance_of_the_evidence in the record see 124_tc_95 ii statutory framework sec_2001 taxes the transfer of the taxable_estate of any decedent who is a u s citizen or resident the taxable_estate is the value of the decedent’s gross_estate less applicable deductions see sec_2031 sec_2051 a sec_2031 sec_2031 generally provides that the value of the decedent’s gross_estate includes the fair_market_value of all property wherever situated at the time of her death see sec_20_2031-1 estate_tax regs the value of stocks is the fair_market_value per share on the applicable_valuation_date id sec_20_2031-2 fair_market_value is defined as the price that a willing buyer would pay a willing seller both persons having reason- able knowledge of all the relevant facts and neither person being under compulsion to buy or sell 411_us_546 sec_20_2031-1 estate_tax regs the willing buyer and willing seller are hypo- thetical persons rather than specific individuals or entities 680_f2d_1248 9th cir see also 658_f2d_999 5th cir it is apparent from the language of the regulation that the ‘willing seller’ is not the estate itself but is a hypothetical seller the willing buyer willing seller test is an objective standard by which to measure fair_market_value propstra f 2d pincite all relevant facts and elements of value as of the applicable_valuation_date must be considered sec_20_2031-1 estate_tax regs estate of dieringer v commissioner b exception to section 2031-alternate valuation_date pursuant to sec_2032 property includible in the gross_estate is included at its fair_market_value on the date of the decedent’s death unless the executor elects the alternate_valuation method sec_20_2031-1 estate_tax regs the election to use the alternate_valuation method must gen- erally be made on the last estate_tax_return filed by the executor on or before the due_date of the return id sec_20_2032-1 if the election is made the alternate_valuation method applies to all property included in the gross_estate and cannot be applied to only a portion of the property id the election may be made only if doing so will decrease the value of the gross_estate and the sum of the estate_tax and the generation-skipping tax payable id c deduction from value of gross estate- sec_2055 in general a deduction for bequests made to charitable organizations is a type of applicable deduction allowed in cal- culating a decedent’s taxable_estate id sec_20_2055-1 a charitable_contribution_deduction from the gross_estate gen- erally is allowed for the value of property included in the decedent’s gross_estate and transferred by the decedent during her lifetime or by will to or for_the_use_of any corpora- tion organized and operated exclusively for religious chari- table scientific literary or educational_purposes from which no net_earnings inure to a noncharitable private party and which does not participate in political campaigning sec_2055 sec_20_2055-1 estate_tax regs the date-of-death value generally controls the amount of the charitable_contribution_deduction that is based on the amount that passes to charity stephens maxwell lind calfee federal estate_and_gift_taxation para a westlaw database current through emphasis added if a trustee has the power to divert property to be trans- ferred for charitable purposes to a use or purpose which would have rendered it to the extent that it is subject_to such power not deductible had it been directly so bequeathed devised or given by the decedent however the charitable_contribution_deduction is limited to the portion if any of the property that is exempt from the trustee’s exer- cise of the power sec_20_2055-2 estate_tax regs for united_states tax_court reports purposes of an option as to the time for valuation of a deduc- tion under sec_2055 the internal_revenue_code cross-ref- erences sec_2032 see sec_2055 iii value of the charitable_contribution a parties’ positions the estate contends that the applicable_valuation_date for determining the value of the charitable_contribution is the date of death the estate argues that the date of death is the proper valuation_date because it did not elect an alternative date pursuant to sec_2032 the estate also argues that the charitable_contribution_deduction should not depend upon or be measured by the value received by the foundation the estate contends that consideration of postdeath events that may alter the valu- ation of property would not truly reflect the fair_market_value of decedent’s assets the estate further contends that there was neither a plan of redemption nor any other pre- condition or contingency affecting the value of decedent’s charitable_bequest respondent argues that the value of the charitable con- tribution should be determined by postdeath events respondent argues that eugene patrick and timothy thwarted decedent’s intent to bequeath all of her majority interest in dpi or the equivalent value of the stock to the foundation specifically respondent contends the manner in which eugene solicited the two appraisals as well as the redemption of decedent’s controlling_interest at a minority interest discount indicate that eugene and his brothers never intended to effect decedent’s testamentary plan that b analysis respondent does not dispute that the applicable_valuation_date is decedent’s date of death indeed respondent agrees that the estate_tax is an excise_tax upon a transfer of prop- erty at death and that determining the amount of the estate_tax due begins with a determination of the value of all prop- erty held by decedent at her death see 674_f2d_761 9th cir it is undis- puted that the gross estate’s value is to be determined at estate of dieringer v commissioner the moment of death respondent also agrees that the estate did not elect an alternative valuation_date per sec_2032 the parties dispute the value of the charitable contribu- tion a charitable_contribution_deduction from the gross_estate is allowed for the value of property included in the decedent’s gross_estate that passed to a charitable organiza- tion sec_20_2055-1 estate_tax regs normally absent a sec_2032 election the date-of-death value determines the amount of the charitable_contribution_deduction which is based on the value of property trans- ferred to the charitable_organization see generally sec_2055 the amount of the charitable_contribution_deduction shall not exceed the value of the transferred property required to be included in the gross_estate sec_2055 there are circumstances however where the appropriate amount of a charitable_contribution_deduction does not equal the contributed property’s date-of-death value see eg ahmanson found f 2d pincite the statute does not necessarily ordain equal valuation as between an item in the gross_estate and the same item under the charitable deduction numerous events occurred after decedent’s death but before decedent’s property was transferred to the foundation that changed the nature and reduced the value of decedent’s charitable_contribution on date dpi elected s_corporation status on the same date dpi agreed to redeem all of decedent’s bequeathed shares from the trust on date dpi and the trust amended and modified the redemption agreement the modification resulted in dpi’s agreeing to redeem all voting shares but only big_number nonvoting shares from the trust eugene and patrick on behalf of dpi signed a short-term promissory note for dollar_figure and a long-term promissory note for dollar_figure as amended additionally using an effective date of date eugene patrick and timothy signed subscription agree- ments purchasing additional shares in dpi for dollar_figure per voting share and dollar_figure per nonvoting share finally on date the trust transferred the short-term promissory note and the long-term promissory note a sec_146 united_states tax_court reports amended the foundation reported receiving additional non- voting dpi stock on it sec_2011 tax_return the estate contends that the foregoing subsequent events occurred for business purposes and should not affect the amount of decedent’s charitable_contribution the subsequent events do appear to have been done for valid business pur- poses mr keepes a director of dpi and advisory trustee for the foundation suggested that dpi elect s_corporation status in order to avoid the sec_1374 built-in gains tax on cor- porate assets additionally after consulting an outside attorney dpi believed that a redemption would allow it to freeze the value of its shares into a promissory note which would mitigate the risk of a continual decline in stock value during the year’s poor economic climate a redemption also made the foundation a preferred creditor to dpi so that for purposes of cashflow it had a priority position over dpi’s shareholders eugene patrick and timothy purchased addi- tional shares in dpi in order to infuse the corporation with cash to pay off the promissory notes that dpi gave the trust as a result of the redemption dpi’s lawyer hired lewis olds associates to perform an appraisal of the dpi stock for purposes of determining the date-of-death value of decedent’s property the date-of-death appraisal valued decedent’s dpi voting_stock at dollar_figure per share and her dpi nonvoting_stock at dollar_figure per share the nonvoting_stock appraisal included a discount for the lack of voting power at stockholder meetings the appraisal how- ever did not include any discounts for lack of control or marketability lewis olds associates was also hired to perform an appraisal of decedent’s bequeathed shares for purposes of the redemption the date appraisal valued decedent’s dpi stock as of date at dollar_figure per voting share and dollar_figure per nonvoting share mr olds credibly testified that he was specifically instructed to value decedent’s dpi stock as a minority interest the valuation of the voting_stock included a discount for lack of control and a discount for lack of marketability the nonvoting_stock appraisal included the lack of control and marketability dis- counts plus an additional discount for the lack of voting power at stockholder meetings the appraisal however did not explain why these discounts were included decedent’s estate of dieringer v commissioner bequeathed majority interest in dpi therefore was appraised at a significantly higher value only seven months before the redemption transactions without explanation even though there were valid business reasons for the redemption and subscription transactions the record does not support a substantial decline in dpi’s per-share value eugene testified that the precipitous drop in the value of the dpi shares was the result of a poor business climate the evidence does not support a significant decline in the economy that resulted in a large decrease in value in only seven months the adjusted net asset value of dpi was only dollar_figure higher in the april appraisal the reported decline in per-share value was primarily due to the specific instruction to value decedent’s majority interest as a minority interest with a discount given that intrafamily transactions in a close corporation receive a heightened level of scrutiny eugene’s roles need to be examined 82_tc_239 aff ’d without published opinion 786_f2d_1174 9th cir holden v commissioner tcmemo_2015_83 alpert v commissioner tcmemo_2014_70 eugene as executor of the estate and president director and a share- holder of dpi instructed dpi’s attorney to inform the appraiser that decedent’s bequeathed shares should be val- ued as a minority interest eugene was also sole trustee of the trust and the foundation with patrick serving as advisory trustee decedent’s majority interest therefore was redeemed for a fraction of its value without any independent and outside accountability eugene and his brothers altered decedent’s testamentary plan by reducing the value of the assets eventually transferred to the foundation without significant restraints we do not believe that congress intended to allow as great a charitable_contribution_deduction where persons divert a decedent’s charitable_contribution ultimately reducing the value of property transferred to a charitable_organization this conclusion comports with the principle that if a trustee is empowered to divert the property to a use or pur- pose which would have rendered it to the extent that it is subject_to such power not deductible had it been directly so bequeathed the deduction will be limited to that por- tion if any of the property or fund which is exempt from an united_states tax_court reports exercise of the power sec_20_2055-2 estate_tax regs eugene and his brothers thwarted decedent’s testamentary plan by altering the date-of-death value of decedent’s intended donation through the redemption of a majority interest as a minority interest the trust did not transfer decedent’s bequeathed shares nor the value of the bequeathed shares to the foundation accordingly we hold that the estate is not entitled to the full amount of its claimed charitable_contribution_deduction respondent’s determination is sustained iv reduction of other charitable gifts because we have sustained respondent’s determination regarding the amount of the charitable_contribution deduc- tion that the estate is entitled to the estate will owe addi- tional estate_tax whether respondent properly reduced the amount of for decedent’s bequests to specific charities other than the foundation is computational only the charitable_contribution_deduction v accuracy-related_penalty respondent determined that the estate is liable for an accuracy-related_penalty pursuant to sec_6662 for the tax_year in issue sec_6662 imposes a penalty in an amount equal to of the portion of an underpayment attributable to negligence or disregard of rules or regulations within the meaning of subsection b the commissioner bears the burden of production regarding the taxpayer’s liability for the penalty sec_7491 see also 116_tc_438 once the commissioner has met this burden the taxpayer must provide persuasive evidence that the commis- sioner’s determination was erroneous see rule a higbee v commissioner t c pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs respondent established that the estate not only failed to inform the appraiser that estate of dieringer v commissioner the redemption was for a majority interest but also instructed the appraiser to value the redeemed dpi stock as a minority interest respondent has shown that the estate was negligent the estate is therefore liable for the accuracy-related pen- alty unless it can show it had reasonable_cause for and acted in good_faith regarding the underpayment see sec_6664 sec_1_6664-4 income_tax regs the deter- mination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances see sec_1_6664-4 income_tax regs for purposes of sec_6664 a taxpayer may establish reason- able cause and good_faith by showing a reliance on profes- sional advice id a taxpayer relies reasonably on profes- sional advice if it proves the following by a preponderance_of_the_evidence the adviser was a competent professional who had sufficient expertise to justify reliance the tax- payer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff ’d 299_f3d_221 3d cir see also rule a welch v helvering u s pincite the estate contends that it relied upon the advice of counsel and that its position in the estate_tax_return is amply supported by caselaw we disagree dpi’s lawyer who also served as decedent’s attorney for over years is a com- petent professional who had sufficient experience to justify reliance dpi’s lawyer also likely had all necessary and accurate information to render his advice indeed he knew about all the relevant parties and probably did not need to assume any facts or law nonetheless the estate did not actually rely in good_faith on its lawyer’s judgment dpi’s lawyer’s advice regarding the charitable_contribution_deduction was based on an errant appraisal the date-of- death appraisal and the redemption appraisal-performed only seven months apart-differed substantially in value the estate knew that a significant percentage of the value of decedent’s bequeathed shares was not passing to the founda- tion and that eugene and his brothers were acquiring a majority interest in dpi at a discount united_states tax_court reports the estate’s position is also not amply supported by caselaw none of the cases the estate cites in its briefs stand for the principle that an estate may deduct as a charitable_contribution the date-of-death value of assets that are not actually transferred to the charitable_organization the estate has not shown that it had reasonable_cause or acted in good_faith accordingly the estate is liable for the accuracy-related_penalty under sec_6662 any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent f
